Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/13/21 has been entered and made of record. Claims 1, 4, 5, 7, 8, 11, and 13-16 are amended. Claims 2-3 are cancelled. Claims 1 and 4-16 are pending. In light of the amendment, the rejection under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14-16 have been considered but they are not persuasive.
Applicant asserts that the modified claim element recites utilizing "image data having transmittance and opacity depending on the depth information, and to which a same color as a color of a background of a medical image represented by the first medical image data is allocated, based on the depth information, in the first medical image data." The Office Action has not alleged that the claim elements as now combined would be taught by the '043 publication. Moreover, the Office Action has not provided a motivation for combining the now-claimed claim elements. Thus, the combination of claim elements is not rendered obvious by the applied references, either individually or in combination (p. 11-12 of Remarks).
respectively representing patterns of the 3D rendering properties according to depths, and the user input device is further configured to receive the user input for selecting the first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths by receiving a user input for selecting one of the plurality of images” in [0016]; “receiving a user input for selecting first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths; generating a second ultrasound image showing a 3D volume of the object based on the set 3D rendering properties” in [0021]; “The 3D rendering properties may include at least one of an opacity, a color, an ROI, and a degree of focus” in [0022]. Here, Kim teaches a combination of a first portion of 3D volume with a first depth range and first opacity & color and a second portion of 3D volume with a second depth range and second opacity & color. It is obvious that the color can be selected as the same as background. For example, Brabec further discloses the color of voxel depends on the depth of voxel in [0019]; “make the color of an object fading for example to white or black towards the background” in [0009]; “the colors are mixed with black with increasing depth…the image gets blurred with the background” in [0068]. Kim also discloses “rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0156, 0371]. For example, Tsuji discloses the content change for voxels exceeding a depth threshold in [0071-0073]; “In the present embodiment, display transmittance, the size, the shape, the color, the outline, and the like of virtual image 300” in [0054]. Therefore, Kim in view of Tsuji and Brabec teaches the argued limitations. 
The motivation of modify Kim’s teaching of the change of rendering property in corresponding to the depth information with the invention of Tsuji and Brabec, is to improve the sense of depth of 2D images generated from 3D image data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 repeats the same limitations as its parent claim 1, which fail to further the claim scope of its parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0361043) in view of Tsuji et al. (US 2020/0124849) and Brabec (US 2011/0181590) et al. (US 2016/0361043).
As to Claim 1, Kim teaches a medical image processing apparatus comprising processing circuitry configured to: 
acquire three-dimensional medical image data in which a structure of a subject is rendered (Kim discloses “a data acquisition unit configured to acquire a three-dimensional volume of an object” in [0031], see also medical images captured by medical apparatus in [0383]); 
set an eye point and an eye direction in the three- dimensional medical image data (Kim discloses a direction of a depth in [0018]; “a position of a user's eyes that view an image” in [0117]); 
generate two-dimensional first medical image data from the three-dimensional medical image data (Kim discloses “to display a plurality of ultrasound images showing different cross-sections of the object… to receive a user input for selecting one of the plurality of ultrasound images as the first ultrasound image” in [0015]);
generate two-dimensional second medical image data in which display manners differ between a first portion on an opposite side to the eye point side in the eye direction of the structure rendered in the two-dimensional first medical image data and a second portion on the eye point side of the structure rendered in the two-dimensional first medical image data (Kim discloses “generating a second ultrasound image showing a 3D volume of the object based on the set 3D rendering properties” in [0021]. Here, the 3D volume data has no limitation on volume data within a specific depth value, which may include a first portion on an opposite side to the eye point side and a second portion on the eye point side. For example, Kim discloses “may display, on an ROI, a second ultrasound image showing an internal structure corresponding to the ROI by respectively setting different rendering parameters for the set ROIs according to a depth of the 3D region” in [0156], see also Fig 9);
display a medical image represented by the second medical image data on a display, wherein the processing circuitry further generates a plurality of depth information corresponding to a plurality of pixels that constitute the two-dimensional first medical image data and generates the second medical image data in which display manners differ between the first portion constituted with a pixel with the depth information equal to or greater than a threshold and the second portion constituted with a pixel with the depth information less than the threshold, in data of the plurality of pixels that constitute the first medical image data, based on the depth information (Kim discloses “The first depth may include a first depth interval in the 3D volume, and the second depth comprises a second depth interval in the 3D volume” in [0013]; “The display is further configured to display a plurality of images respectively representing patterns of the 3D rendering properties according to depths, and the user input device is further configured to receive the user input for selecting the first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths by receiving a user input for selecting one of the plurality of images” in [0016], see also [0021].)
Kim doesn’t directly use claim language “transmittance” and “a same color as a color of a background”. The combination of Tsuji and Brabec further teaches following limitation:
wherein the processing circuitry generates the second medical image data by combining (a) data of a pixel with depth information equal to or greater than the threshold, in data of the plurality of pixels that constitute the first medical image data, with (b) image data having transmittance and opacity depending on the depth information, and to which a same color as a color of a background of a medical image represented by the first medical image data is allocated, based on the depth information, in the first medical image data (Kim discloses “The first depth may include a first depth interval in the 3D volume, and the second depth comprises a second depth interval in the 3D volume” in [0013]; “The display is further configured to respectively representing patterns of the 3D rendering properties according to depths, and the user input device is further configured to receive the user input for selecting the first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths by receiving a user input for selecting one of the plurality of images” in [0016]; “receiving a user input for selecting first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths; generating a second ultrasound image showing a 3D volume of the object based on the set 3D rendering properties” in [0021]; “The 3D rendering properties may include at least one of an opacity, a color, an ROI, and a degree of focus” in [0022]. Here, Kim teaches a combination of a first portion of 3D volume with a first depth range and first opacity & color and a second portion of 3D volume with a second depth range and second opacity & color. It is obvious that the color can be selected as the same as background. For example, Brabec further discloses the color of voxel depends on the depth of voxel in [0019]; “make the color of an object fading for example to white or black towards the background” in [0009]; “the colors are mixed with black with increasing depth…the image gets blurred with the background” in [0068]. Kim also discloses “rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0156, 0371]. For example, Tsuji discloses the content change for voxels exceeding a depth threshold in [0071-0073]; “In the present embodiment, display controller 52 changes the display mode of virtual image 300 by changing one or more of the transmittance, the size, the shape, the color, the outline, and the like of virtual image 300” in [0054], see also [0074, 0081].)


As to Claim 4, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry changes the opacity such that as the depth information increases, the opacity increases (Kim discloses changing opacity along the depth values in [0021-0022, 0066]; “by setting opacity of the second volume to be higher than opacity of the first volume” in [0032].)

Claim 5 is rejected based upon similar rationale as Claim 1.

As to Claim 6, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry generates composite data by combining data of a pixel with depth information equal to or greater than the threshold, in data of the plurality of pixels that constitute the first medical image data, with image data having transmittance and to which a same color as a color of a background of a medical image represented by the first medical image data is allocated, based on the depth information, and generates the second medical image data by replacing data of a pixel with the depth information equal to or greater than the threshold in the first medical image data with the composite image data (Kim discloses “rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0156, 0371]. Here, rendering parameters are not limited to the cited properties. For example, Tsuji discloses the content change for voxels exceeding a depth threshold in [0071-0073]; “In the present embodiment, display controller 52 changes the display mode of virtual image 300 by changing one or more of the transmittance, the size, the shape, the color, the outline, and the like of virtual image 300” in [0054]. Brabec further discloses the color of voxel depends on the depth of voxel in [0019]; “make the color of an object fading for example to white or black towards the background” in [0009]; “the colors are mixed with black with increasing depth…the image gets blurred with the background” in [0068].)

As to Claim 10, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry generates reference image data representing a reference image from the three-dimensional medical image data, generates superimposed image data in which boundary information indicating a boundary between the first portion and the second portion is superimposed on the reference image data, and displays a superimposed image represented by the superimposed image data on the display (Kim discloses “FIG. 9 illustrates an example in which an ultrasound diagnosis apparatus displays an internal structure of a 3D volume corresponding to an ROI set by a user, together with a surface of the 3D volume” in [0064], see also Fig 9 below.

    PNG
    media_image1.png
    560
    844
    media_image1.png
    Greyscale
)

Claim 14 is rejected based upon similar rationale as Claim 1.
Claim 15 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 15.

Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuji, Brabec and Hashimoto et al. (US 2009/0015587).
As to Claim 7, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 2, further comprising a memory configured to store a combination of specified threshold and opacity in association with three-dimensional medical image data corresponding to the combination, wherein the processing circuitry acquires the threshold and the opacity as well as the three-dimensional medical image data stored in the memory, generates the first medical image data from the acquired three-dimensional medical image data, and generates the second medical image data using an acquired threshold or a threshold after the acquired threshold is changed, and the image data having acquired opacity or opacity after the acquired opacity is changed (Kim discloses “3D rendering properties corresponding to characteristics of each volume may be stored in the ultrasound diagnosis apparatus 1000” in [0317]; “rendering properties may be set so that a bone, an organ, or a skin may be respectively rendered as a white, red, or skin color” in [0318]; “opacity corresponding to a volume having an average intensity greater than or equal to a first threshold value and an average gradient of intensity greater than or equal to a second threshold value may be set to 50, and opacity corresponding to a volume having an average intensity less than the first threshold value and an average gradient of intensity less than the second threshold value may be set to 5” in [0319]; “may render again the 3D volume data with respect to the object based on newly set 3D rendering properties” in [0321]; “the rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0371]. Here, any combination of the rendering properties may be preset and stored and apply the new rendering properties to the new 3D volume data. For example, Hashimoto teaches a combination of threshold and opacity by “Here, the operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold as shown in FIG. 3” in [0049]; “Here, the threshold represents the range to display for each parameter, and a voxel having a value of a parameter equal to or more than the threshold as a voxel value is displayed on the display 012. The operator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Hashimoto so that operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold (Hashimoto, [0049]).

As to Claim 11, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry generates reference image data representing a reference image from the three-dimensional medical image data, generates superimposed image data in which boundary information indicating a boundary between the first portion and the second portion is superimposed on the reference image data, displays a setting screen for accepting a threshold to be set, together with a superimposed image represented by the superimposed image data, on the display, and generates the superimposed image data in which the boundary information is superimposed at a position on the reference image depending on the threshold accepted through the setting screen (Kim, [0064] and Fig 9. Kim also discloses “may receive a user input for selecting an opacity with respect to a depth of the object in the selected ultrasound image 1210” in [0212]. Hashimoto further provides one example of user setting of threshold and opacity in Fig 3.

    PNG
    media_image2.png
    407
    405
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Hashimoto so that operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold (Hashimoto, [0049]).

As to Claim 12, Kim view of Tsuji, Brabec and Hashimoto teaches the medical image processing apparatus according to claim 11, wherein when the position of the boundary information on the reference image is changed, the processing circuitry generates the second medical image data using the threshold changed in conjunction with change in position of the boundary information (Kim discloses “The user input device may receive a user input for changing the ROI, and the controller may control the display to display, on the changed ROI, the second ultrasound image .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuji, Brabec and Noto et al. (US 2004/0057613).
As to Claim 13, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1. The combination of Noto further teaches wherein the processing circuitry smooths the depth information and generates the second medical image data based on the smoothed depth information (Kim discloses performing 3D filtering with respect to the selected depth, such as mean filter in [0255]. Here, mean filter refers to smooth filter, but Kim doesn’t directly use the claim language “smooths the depth information”. Noto further discloses “FIG. 12 illustrates the smoothing filter used for smoothing according to the fifth embodiment. In this case, the smoothing filter applied to the depth values 1110 is a simple moving average filter in which the pixel values of all pixels in the filter size (7x7), at which center is the pixel to be processed… It is possible to use another filter for smoothing such as a weighted moving average filter of which each matrix in the filter is appropriately weighted and a Gaussian filter of which each matrix in the filter is weighted in accordance with a Gaussian distribution” in [0081].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Noto because a smoothing processing reduces steep change in the .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612